Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/29/2021.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,311,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘482 patent in that it doesn’t recite a promotional offer and the determining the location in order to provide a music selection. It is old and well known to present promotional offer, such as discounts and the like to motivate the customers to make purchases and to play certain music based on the location.  For example, playing Hip Hop and the like in an urban setting. It would have been obvious to have broaden the scope of the claims to not include a promotional offer or music location based on location, in order to broaden the scope to not a particular location or to a commercial product. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (2010/0205541) in view of Dettinger et al (2010/0185640 hereinafter Dettinger) further in view of Adjali et al. (2007/0074114 hereinafter Adjali).  
	With respect to claims 1, 15  Rapaport teaches method and systems for  presenting, by a first communication device including a. processor, an avatar of a first digital assistant on a display to engage in a first communication exchange with a user of the first communication device, wherein the first digital assistant has a first digital assistant persona that controls obtaining and presenting information provided by the first digital assistant during communication exchanges including the first communication exchange; analyzing, by the first communication device, user input received during the first communication exchange (see paragraph 23);

	adjusting, by the first communication device, the first digital assistant persona based on the user behavioral trait and adjusting presentation of the avatar during the first communication exchange according to the first digital persona (see paragraph 478).
	With respect to identifying a location of the communication device; determining an environment associated with the location and adjusting according to the environment.  Dettinger teaches on Figure 8 and  paragraph 0052 “as the user visits more locations over time, the VWIM may use the data collected to make associations between profiles or tasks employed and given locations. At step 815, using the associations, the VWIM detects behavior or interaction anomalies during a conversation. In other words, the manager determines that the behavior or interaction of the avatar does not fit the particular context, based on the predefined associations. At step 820, the VWIM may determine an appropriate conversation modification to recommend using the predefined associations. At step 825, the VWIM notifies the user of the conversation anomaly and makes a recommendation for the determined modification during a conversation to include dynamically offering a conversational replacement (e.g., correcting spelling or replacing words with appropriate slang) or even automatically inserting or deleting grammatical anomalies”.  It would have been obvious 
	With respect to adjusting a digital assistant persona according to a behavioral trait opposite an identified behavioral trait of a user. Adjali teaches on paragraph 0102 “if the user 8 is deemed to be emotionally upset or distressed (from an analysis of their facial expression and/or speech pattern), a human-like avatar 9 could exhibit a generally sympathetic facial expression, which if it causes the user's spirits to noticeably lift, could then gradually morph into a smiling happy face”.  It would have been obvious to have included making adjustments based on the characteristic of the environment as taught by Dettinger and further adjusting the digital assistant persona according to a behavioral trait opposite an identified behavioral trait of a user, because such a modification would help the user’s spirit to be lifted by providing an avatar 9 with a smiling face when the user is upset or distressed.

	Claims 3 -5, 17 further recite engaging by the first communication device, in a second communication exchange between the first digital assistant and a second digital assistant of a second communication device, based on the level of trust.  Official Notice is taken that it is old and well known for the 2 digital assistants, such as avatars and virtual assistants to communicate between the two communication devices when the .


Claims 2, 6-11-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (2010/0205541), over Dettinger (2010/0185640) in view of Adjali and further in view of Scott (9,276,761 hereinafter Scott). 
	With respect to claims 2, 6-11, 13-14, 16, 18-20 Scott teaches adjusting, by the first communication device, presentation of the avatar according to the first digital persona, wherein the adjusting of the presentation comprises adjusting a volume of speech directed from the avatar and adjusting a tone of the avatar according to the first digital persona.  Scott teaches “At step 618, the method 600 can include creating avatars for any of the users of the STBs 502, 504, and 506 or users of other devices in system 500. Each user can be associated with a particular avatar or avatars. For example, the avatar can be a pictorial representation the user selects, an image of the user, or other identifier capable of identifying who the user is. The avatars can be displayed and presented during the media conference and the presentation can be performed synchronously with the media program and any voice, video, and text communications. The avatars can also have actions associated with them and the actions can be based at least in part on the voice communications and/or text communications coming from the users. As an illustration, if the user of STB 502 is yelling in an excited manner through a microphone, the avatar can move in a manner indicating the excitement of the user” It would have been obvious to a person of 

	Claim 12 further recites engaging by the first communication device, in a second communication exchange between the first digital assistant and a second digital assistant of a second communication device, based on the level of trust.  Official Notice is taken that it is old and well known for the 2 digital assistants, such as avatars and virtual assistants to communicate between the two communication devices when the there’s a level of trust between them, in order to provide communication and assistant between the two trusted assistant using the two separate devices.

References of record and not applied:
	Article by Tom Mitchell totled, “Experience With a Learning Personal Assistant” 

teaches Personal software assistants that help users with tasks like finding information, 

scheduling calendars, or managing work-flow will require significant customization to 

each individual user. For example, an assistant that helps schedule a particular user’s 

calendar will have to know that user’s scheduling preferences.


	EP 2207164 A2 Jacobsen et al. teaches the control signals control 



attributes to the apparatus, network or third party communication device.; The 

avatar may be changed or upgraded according to user choice.



					Response to Arguments
The Obviousness Double Patenting rejection has been maintained, until a terminal Disclaimer is filed.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688